techdata2018equityinc_image1.jpg [techdata2018equityinc_image1.jpg]








2018 EQUITY INCENTIVE PLAN OF
TECH DATA CORPORATION









--------------------------------------------------------------------------------





2018 EQUITY INCENTIVE PLAN
OF TECH DATA CORPORATION
1.PURPOSE
Tech Data Corporation (the “Company”) has established the 2018 Equity Incentive
Plan of Tech Data Corporation (the “Plan”) to promote the growth and
profitability of the Company by strengthening its ability to attract and retain
selected executive officers, employees and members of the Company’s Board, to
reward and motivate selected executive officers, employees and members of the
Company’s Board to achieve business objectives established to promote the
long-term growth, profitability and success of the Company, and to better align
the interests of selected executive officers, employees and members of the
Company’s Board with the Company’s shareholders by encouraging ownership of the
Common Stock of the Company. The Plan authorizes the grant of stock and cash
incentive compensation in the form of stock options, stock appreciation rights,
restricted stock, restricted stock units, performance awards and other
stock-based awards. The Plan also permits the establishment of sub-plans for
purposes of the grant of Awards to Employees employed outside of the United
States in order to achieve tax, securities, employment or other purposes and
objectives, and to conform the terms of the Plan with the laws and the
requirements of such countries and jurisdictions.
2.DEFINITIONS
For the purposes of the Plan, the following terms shall have the following
meanings:
“AGGREGATE SHARE LIMIT” means the maximum number of shares of Common Stock
issuable under the Plan and set forth in Section 4 of the Plan.
“AWARD” means a Stock Option, SAR, Restricted Stock, Restricted Stock Unit,
Performance Award or Other-Stock-Based Award granted pursuant to the Plan.
“AWARD AGREEMENT” means any written or electronic agreement, contract or other
instrument or document evidencing an Award which may, but need not, be executed
or acknowledged by the Company and/or a Participant.
“BENEFICIAL OWNER” means a “beneficial owner” within the meaning of Rule 13d-3
under the Exchange Act.
“BOARD” means the Board of Directors of the Company.
“CODE” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, or any successor statute thereto, together with the published
rulings, regulations and interpretations duly promulgated thereunder.
“COMMITTEE” means the Compensation Committee of the Board, or such other persons
or committee to which the Board has delegated any authority, as may be
appropriate and permitted under the Plan and applicable law. A person may serve
on the Committee only if he or she is (i) a “non-employee director” within the
meaning of Rule 16(b)-3 under the Exchange Act, and (ii) to the extent the
administration of an Award relates to a Section 162(m) Grandfathered Award, an
“outside director” within the meaning of Section 162(m) of the Code .
“COMMON STOCK” means the common stock, par value of $.0015, of the Company, or
any security issued by the Company in substitution or exchange therefor or in
lieu thereof.
“COMPANY” means Tech Data Corporation, a Florida corporation, and any successor
corporation.
“DIRECTOR” means a member of the Board.


1



--------------------------------------------------------------------------------




“DISABILITY” means: (i) for a Participant granted an Incentive Stock Option, a
physical or mental condition that qualifies as a “disability” within the meaning
of Section 22(e)(3) of the Code; (ii) for a Participant granted an Award other
than Incentive Stock Options and employed in the United States, a physical or
mental condition that qualifies as a “disability” under the U.S. long-term
disability plan of the Company (irrespective of whether the Participant is
eligible to participate in such plan) and which prevents such Participant from
being in the full-time active employment of the Company for the entire period of
180 days immediately preceding termination of employment; (iii) for a
Participant granted an Award that constitutes non-qualified deferred
compensation that is subject to Section 409A of the Code and with respect to
which disability is a distribution event, a physical or mental condition that
meets the requirements of Section 409A of the Code; and (iv) for a Participant
granted an Award and employed outside of the United States, a physical or mental
condition that qualifies as a long-term disability as determined under local law
or as determined by the Committee in its sole discretion.
“DIVIDEND EQUIVALENT” means, in respect of a Restricted Stock Unit, a
Performance Award that is a Full Value Award or an Other Stock-Based Award that
is a Full Value Award, an amount equal to the cash dividend on one share of
Common Stock payable on a dividend payment date.
"EMPLOYEE" means any Executive Officer or other employee (as defined in
accordance with Section 3401(c) of the Code or, for individuals performing
services outside of the United States, as defined in accordance with applicable
local law) who is on the active payroll of the Company or a Subsidiary. For
purposes of the Plan, an individual shall cease to be an Employee either upon an
actual termination of employment with the Company or a Subsidiary, or upon the
Subsidiary employing such individual ceasing to be a Subsidiary. For purposes of
the Plan, the Committee, in its sole discretion shall determine whether an
individual shall cease to be an Employee while such individual is on any
military leave, sick leave, statutory leave (as determined under local law) or
other bona fide leave of absence (as determined under local law) and the
effective date of such individual’s employment termination. For purposes of an
individual’s participation in or other rights, if any, under the Plan as of the
time of the Committee's determination, all such determinations by the Committee
shall be final, binding and conclusive, notwithstanding that any governmental
agency subsequently makes a contrary determination.
“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended and in
effect from time to time, including all rules and regulations promulgated
thereunder.
“EXECUTIVE OFFICER” means, at any time, an individual who is an Executive
Officer of the Company within the meaning of Exchange Act Rule 3b-7 or who is an
officer of the Company within the meaning of Exchange Act Rule 16a-1(f).
“FAIR MARKET VALUE” means, in respect of any date on or as of which a
determination thereof is being or to be made, the closing sales price of a share
of the Common Stock reported on such date on The Nasdaq Stock Market or, if the
Common Stock was not traded on such date, on the preceding day on which sales of
shares of the Common Stock were reported on The Nasdaq Stock Market, or if
shares of Common Stock are not then listed on The Nasdaq Stock Market, the fair
market value of a share of Common Stock on such date as determined in good faith
by the Committee and under a reasonable application in compliance with Section
409A of the Code to the extent such determination is necessary for Awards under
the Plan to comply with, or be exempt from, Section 409A of the Code.
“FULL VALUE AWARD” means any Award other than a (i) Stock Option, (ii) SAR, or
(iii) other Award for which the Participant pays (or the value or amount payable
under the Award is reduced by) an amount less than the Fair Market Value of the
shares of Common Stock, determined as of the date of grant.
“GROUP” means two or more persons acting as a partnership, limited partnership,
syndicate, or other group for the purpose of acquiring, holding, or disposing of
securities of an issuer within the meaning of Section 13(d) and 14(d) under the
Exchange Act.
“INCENTIVE STOCK OPTION” means any Stock Option to purchase shares of Common
Stock granted pursuant to Section 7 of the Plan that is intended to be and is
specifically designated as an “incentive stock option” within the meaning of
Section 422 of the Code.
“NON-QUALIFIED STOCK OPTION” means any Stock Option to purchase shares of Common
Stock granted pursuant to Section 7 of the Plan that is not an Incentive Stock
Option.


2



--------------------------------------------------------------------------------




“OUTSIDE DIRECTOR” means a Director who is not an Employee.
“OTHER STOCK-BASED AWARDS” means a grant made pursuant to Section 11 of the
Plan.
“PARTICIPANT” means an Employee or Outside Director to whom an Award has been
granted under the Plan.
“PERFORMANCE AWARD” means a grant made pursuant to Section 10 of the Plan, the
amount and settlement of which is contingent on the achievement of specific
Performance Goals during a Performance Period, determined using a specific
Performance Measure, all as specified in the related Award Agreement.
Performance Awards may be granted in the form of Stock Options, SARs, Restricted
Stock, Restricted Stock Units, and/or Other Stock-Based Awards.
“PERFORMANCE GOALS” mean, with respect to a Performance Award, one or more
targets, goals or levels of attainment selected by the Committee required to be
achieved in terms of the specified Performance Measure during the specified
Performance Period.
“PERFORMANCE MEASURE” means, with respect to a Performance Award, one or more of
the criteria identified at Section 10(c) of the Plan selected by the Committee
for the purpose of establishing, and measuring attainment of, Performance Goals
for a Performance Period in respect of such grant, as provided in the related
Award Agreement. For purposes of clarity, the Committee may establish a
Performance Measure on a regional or jurisdictional basis, Subsidiary by
Subsidiary basis, product-line basis, consolidated Company basis, or any other
manner that it determines appropriate in its sole discretion.
“PERFORMANCE PERIOD” means, with respect to a Performance Award, the one or more
periods of time, which may be of varying and overlapping durations, as the
Committee may select during which the attainment of one or more Performance
Goals will be measured.
“PERSON” means a “person” within the meaning of Section 13(d) and 14(d) under
the Exchange Act.
“PLAN” means this 2018 Equity Incentive Plan of the Company, as may be amended
from time to time.
“PRIOR PLAN” means the 2009 Equity Incentive Plan of Tech Data Corporation, as
amended.
“RESTRICTED PERIOD” means the period, beginning on the date on which the Award
is granted, during which shares of Common Stock issued to a Participant pursuant
to an Award may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of, except by will or the laws of descent and distribution.
“RESTRICTED STOCK” means shares of Common Stock issued pursuant to Section 9 of
the Plan with a restriction on transferability, risk of forfeiture and such
other restrictions as the Committee, in its sole discretion may impose, which
restrictions generally will expire on a specified date, upon the occurrence of a
specified event and/or on an accelerated basis under certain circumstances, as
specified in this Plan and set forth in the related Award Agreement.
“RESTRICTED STOCK UNIT” means an unsecured and unfunded promise to deliver
shares of Common Stock or value equal to such shares in the future pursuant to
Section 9 of the Plan, the terms and conditions of which shall be specified in
the related Award Agreement.
“SAR” means a stock appreciation right granted pursuant to Section 8 of the
Plan, which entitles a Participant to receive, in the form of a cash payment or
shares of Common Stock (as specified by the Committee), an amount equal to the
excess of the Fair Market Value of a specified number of shares of Common Stock
at the date of exercise over an exercise price established by the Committee on
the date of grant.
“SEC” means the United States Securities and Exchange Commission or any
successor thereto.
“SECTION 162(M) GRANDFATHERED AWARD” means an Award that is intended to
constitute “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code and that is eligible for transition relief from the
changes to Section 162(m) provided under the Tax Cuts and Jobs Act.


3



--------------------------------------------------------------------------------




“STOCK OPTION” means an Incentive Stock Option and/or a Non-Qualified Stock
Option.
“SUBSIDIARY” means any corporation or entity in which the Company directly or
indirectly owns or controls 50% or more of the equity securities issued by such
corporation or entity having the power to vote for the election of directors,
and for purposes of an Incentive Stock Option, means a “subsidiary corporation”
as defined in Section 424(f) of the Code (or any successor section thereto).
3.     EFFECTIVE DATE AND TERM
(a)EFFECTIVE DATE. The Plan shall be effective on June 7, 2018, subject to the
approval by the shareholders of the Company at the 2018 annual meeting of
shareholders or any adjournments thereof.
(b)TERM. The Plan shall remain in effect until June 7, 2028, unless sooner
terminated by the Board. Notwithstanding the foregoing, upon termination of the
Plan, all Awards outstanding under the Plan will continue to have full force and
effect in accordance with the terms and conditions of the Award Agreements
evidencing such Awards.
4.     SHARES OF COMMON STOCK SUBJECT TO PLAN
(a) MAXIMUM NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN. The
Aggregate Share Limit, subject to adjustment as provided in Section 4(b) of the
Plan, shall be two (2) million shares (2,000,000). The number of shares of
Common Stock to which an Award relates shall be counted against the Aggregate
Share Limit at the time of the grant of the Award. If any Award under the Plan
is cancelled by mutual consent or terminates, expires or is forfeited for any
reason without having been exercised or settled in full, or if shares of Common
Stock pursuant to an Award are forfeited pursuant to the restrictions applicable
to the Award, or if an Award is settled in the form of cash, cash equivalents or
other property other than shares of Common Stock, the number of shares subject
thereto shall again be available for purposes of the Plan. Notwithstanding the
foregoing, the following shares of Common Stock shall not become available for
purposes of the Plan:
(i)
shares of Common Stock previously owned or acquired by the Participant that are
delivered to the Company, or withheld from settlement of an Award, to pay the
exercise price;

(ii)
shares of Common Stock that are delivered or withheld for purposes of satisfying
an income tax or social insurance contribution withholding obligation; or

(iii)
shares of Common Stock reserved for issuance upon the grant of an SAR that
exceed the number of shares actually issued upon exercise.

The shares of Common Stock which may be issued under the Plan may be authorized
and unissued shares or issued shares which have been reacquired by the Company.
No fractional shares of Common Stock shall be issued under the Plan.
(b) ADJUSTMENTS UPON CHANGES IN CAPITAL STRUCTURE. In the event of any change in
the capital structure, capitalization or Common Stock of the Company such as a
stock dividend, extraordinary dividend, stock split, recapitalization, merger,
consolidation, split-up, combination or exchange of shares or other form of
reorganization, or any other change affecting the Common Stock, such
proportionate adjustments, if any, as the Board in its discretion may deem
appropriate to reflect such change shall be made with respect to: (i) the
Aggregate Share Limit and any other share limitations provided under the Plan;
(ii) the number of shares of Common Stock and type or kind of securities subject
to any outstanding or other Award made to any individual Participant under the
Plan; (iii) the per share exercise price in respect of any outstanding Stock
Options; (iv) the number of shares of Common Stock and the number of Restricted
Stock Units or the value of such Restricted Stock Units, as the case may be,
which are the subject of other Awards then outstanding under the Plan; and (v)
any other term or condition of any grant affected by any such change; provided
however that such adjustments be made in accordance with the rules and
regulations of Section 409A of the Code and provided further that no such
adjustment shall be authorized to the extent that such authority would cause the
Plan to violate Section 422(b)(1) of the Code and with respect to any Award no
such adjustment shall be authorized to the extent that such authority would be
inconsistent with the Plan’s meeting the requirements of Section 162(m) of the
Code. Notwithstanding the foregoing, any adjustments made pursuant to this
section that are considered “deferred compensation” under Section 409A of the
Code shall be made in compliance with the requirements of Section 409A of the
Code and any adjustments that are not considered “deferred compensation” subject
to Section 409A of the Code


4



--------------------------------------------------------------------------------




shall be made in such manner as to ensure that after such adjustment, the Awards
either (A) continue not to be subject to Section 409A of the Code or (B) comply
with the requirements of Section 409A of the Code.
(c) NO REPRICINGS OR EXCHANGES WITHOUT SHAREHOLDER APPROVAL. Except in
connection with a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, or exchange of shares), the Committee shall neither lower
the exercise price of a Stock Option or an SAR, nor grant any Award or provide
cash in replacement of a cancelled Stock Option or SAR that had been granted at
a higher exercise price, without the prior approval of the Company’s
shareholders.
5.     ADMINISTRATION
(a) THE COMMITTEE. The Plan shall be administered by the Committee. A majority
of the members of the Committee shall constitute a quorum for the transaction of
business and the acts of a majority of the members present at any meeting at
which a quorum is present shall be the acts of the Committee. Any one or more
members of the Committee may participate in a meeting by conference telephone or
similar means where all persons participating in the meeting can hear and speak
to each other, which participation shall constitute presence in person at such
meeting. Action approved in writing by a majority of the members of the
Committee then serving shall be fully as effective as if the action had been
taken by unanimous vote at a meeting duly called and held. The Company shall
make grants and effect Awards under the Plan in accordance with the terms and
conditions specified by the Committee, which terms and conditions shall be set
forth in Award Agreements and/or other instruments in such forms as the
Committee shall approve.
(b) COMMITTEE POWERS. The Committee shall have full power and authority to
operate and administer the Plan in accordance with its terms. The powers of the
Committee include, but are not limited to:
(i)
select Participants from among Employees and Outside Directors;

(ii)
establish guidelines, criteria and overall numbers of and limits of Awards;

(iii)
establish the types of, and the terms and conditions of, all Awards made under
the Plan, subject to any applicable limitations set forth in, and consistent
with the express terms of, the Plan;

(iv)
make grants, conditionally or unconditionally, and pay or otherwise effect
Awards subject to, and consistent with, the express provisions of the Plan;

(v)
establish Performance Goals, Performance Measures and Performance Periods,
subject to, and consistent with, the express provisions of the Plan;

(vi)
reduce the amount of any Award;

(vii)
prescribe the form(s) of Award Agreements and other instruments evidencing
Awards under the Plan;

(viii)
pay and to defer payment of Awards, or change the form of payment, on such terms
and conditions, not inconsistent with the express terms of the Plan, as the
Committee shall determine;

(ix)
direct the Company to make conversions, accruals and payments pursuant to the
Plan;

(x)
determine whether, to what extent and under what circumstances an Award may be
settled, cancelled, forfeited, accelerated, exchanged, deferred (in accordance
with the requirements of Section 409A of the Code) or surrendered;

(xi)
construe and interpret the Plan and any Award issued under the Plan and make any
determination of fact incident to the operation of the Plan;

(xii)
promulgate, amend and rescind rules, regulations, guidelines and practices
relating to the implementation, operation and administration of the Plan;

(xiii)
accelerate the date on which any Award may be exercised or vest;

(xiv)
delegate responsibility for Plan operation, management and administration on
such terms consistent with the Plan, as the Committee may establish;

(xv)
delegate to other persons the responsibility for prescribing the form(s) of
Award Agreements and other instruments evidencing Awards under the Plan;



5



--------------------------------------------------------------------------------




(xvi)
engage the services of persons and firms, including banks, consultants,
insurance companies and broker-dealers in furtherance of the Plan’s activities;
and

(xvii)
make all other determinations and take all other actions as the Committee may
deem necessary or advisable for the administration and operation of the Plan.

The Committee may, in its sole discretion, delegate to one or more Executive
Officers the power to select Participants from among the Employees provided that
at the time of such grant, no recipient of such grants shall be an Executive
Officer. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any Award granted thereunder in
the manner and to the extent that it shall deem necessary or advisable to carry
the Plan into effect and shall be the sole and final judge of such necessity or
advisability.
(c)BINDING ACTION. Any determination, decision or action of the Committee in
connection with the construction, interpretation, administration or application
of the Plan, and of any Award Agreement, shall be final, conclusive and binding
upon all Participants, and all persons claiming through Participants, affected
thereby. No Committee member or delegate thereof shall be liable for any action
taken or determination made, or which the Committee member or delegate fails to
take or make, in good faith with respect to the Plan or any Awards granted
thereunder.
(d)ADMINISTRATIVE ACCOUNTS. For the purpose of accounting for Stock Options,
SARs, Restricted Stock, Restricted Stock Units, Performance Awards or Other
Stock-Based Awards where settlement is deferred into the future, the Company
shall establish bookkeeping accounts evidencing the shares of Common Stock
underlying such Awards and bearing the name of each Participant receiving such
Awards. Each account shall be unsecured and unfunded, unless otherwise
determined by the Committee in accordance with the terms of the Plan.
(e)AWARDS TO EMPLOYEES OUTSIDE OF THE UNITED STATES. The Committee may grant
Awards to Employees who reside in countries outside of the United States.
Notwithstanding anything in the Plan to the contrary, the Committee may, in its
sole discretion:
(i)
amend or vary the terms of the Plan in order to conform such terms with the
requirements of each country where a Subsidiary is located;

(ii)
amend or vary the terms of the Plan in each country where an Employee or a
Subsidiary is located as it considers necessary or desirable to take into
account or to mitigate or reduce the burden of taxation and social insurance
contributions for Participants and/or the Subsidiary; or

(iii)
amend or vary the terms of the Plan in a country where an Employee or a
Subsidiary is located as it considers necessary or desirable to meet the goals
and objectives of the Plan.

The Committee may, where it deems appropriate in its sole discretion, establish
one or more sub-plans of the Plan for these purposes. The Committee may, in its
sole discretion, establish administrative rules and procedures to facilitate the
operation of the Plan in such jurisdictions. The terms and conditions contained
herein which are subject to variation in a country shall be reflected in a
written attachment to the Plan for each Subsidiary in such country. To the
extent permitted under applicable law, the Committee may delegate its authority
and responsibilities hereunder to one or more Executive Officers.
6.     GRANT OF AWARDS
(a)AWARDS TO EMPLOYEES. The Committee may, in its sole discretion, grant Awards
to any Employee under the Plan and to establish the terms and conditions
applicable to such Awards.
(b)AWARDS TO OUTSIDE DIRECTORS. The Board (in lieu of the Committee) may, in its
sole discretion, grant Awards under the Plan to Outside Directors, and to
establish the terms and conditions applicable to such Awards. All references in
this Plan to the Committee, insofar as they relate to Awards to Outside
Directors, shall be deemed references to the Board. The Board shall be
responsible for administering and construing such Awards in substantially the
same manner that the Committee administers and construes Awards to Employees.


6



--------------------------------------------------------------------------------




7.     STOCK OPTIONS
(a)IN GENERAL. The Committee may grant Stock Options under the Plan, which may
be Incentive Stock Options or Non-Qualified Stock Options. All Stock Options
shall be subject to the terms and conditions of the Plan and shall contain such
additional terms and conditions, not inconsistent with the express provisions of
the Plan, as the Committee shall determine. Stock Options may be granted in
addition to, or in tandem with or independent of other Awards under the Plan.
(b)ELIGIBILITY AND LIMITATIONS. An Employee may be granted an Incentive Stock
Option or a Non-Qualified Stock Option under the Plan. An Outside Director may
be granted a Non-Qualified Stock Option under the Plan. The Committee shall
determine, in its discretion, the Employees and Outside Directors to whom Stock
Options will be granted, the timing of such grants, and the number of shares of
Common Stock subject to each Stock Option granted; provided (i) the maximum
number of shares of Common Stock in respect of which Stock Options may be
granted to any individual Employee or Outside Director during any fiscal year
shall not exceed three hundred thousand shares (300,000), and (ii) in respect of
Incentive Stock Options and subject to adjustment as provided in Section 4(b) of
the Plan, the maximum number of shares of Common Stock that may be issuable
pursuant to Incentive Stock Options shall not exceed six hundred thousand shares
(600,000) and the aggregate Fair Market Value, determined as of the date the
Incentive Stock Option is granted, of the shares of Common Stock with respect to
which an Incentive Stock Option becomes exercisable for the first time by a
Participant during any calendar year shall not exceed $100,000 or such other
limit as may be required under the Code (and any portion of an Incentive Stock
Option that cannot be exercised as such because of this limitation shall be
treated as a Non-Qualified Stock Option).
(c)EXERCISE PRICE. The per share exercise price of each Stock Option granted
under the Plan shall be determined by the Committee at the time of grant, but in
no event shall the per share exercise price of any Stock Option be less than
100% of the Fair Market Value of the Common Stock on the date of the grant of
such Stock Option and in no event shall the per share exercise price of any
Incentive Stock Option granted to any Participant, who at the time of such
grant, owns more than ten percent of the total combined voting power of all
classes of stock of the Company or any Subsidiary, be less than 110% of the Fair
Market Value of the Common Stock on the date of the grant of such Incentive
Stock Option.
(d)TERM. The term of each Stock Option shall be fixed by the Committee, provided
that the term shall not exceed ten (10) years from the date of grant and the
term of an Incentive Stock Option granted to any Participant who at the time of
such grant, owns more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or any Subsidiary, shall not exceed five
(5) years from the date of grant.
(e)EXERCISABILITY. A Stock Option shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee at
the date of grant; provided, however, that no Stock Option shall be exercisable
during the first year after the date such Stock Option is granted. No Stock
Option may be exercised unless the holder thereof is at the time of such
exercise an Employee or Outside Director and has been continuously an Employee
or Outside Director since the date such Stock Option was granted, except that
the Committee or designated Executive Officers may permit the exercise of any
Stock Option for any period following the Participant’s termination of
employment or directorship not in excess of the original term of the Stock
Option on such terms and conditions as it shall deem appropriate and specified
in the related Award Agreement.
(f) METHOD OF EXERCISE. A Stock Option may be exercised, in whole or in part, by
giving notice of exercise to the Company, in such form(s) as may be established
by the Committee, specifying the number of shares of Common Stock to be
purchased. Such notice shall be accompanied by payment in full of the exercise
price, plus any required withholding taxes, by any combination of the following
methods of exercise as may be permitted by the Committee in its sole discretion
and specified in the Participant’s Award Agreement:
(i)
cash;

(ii)
by surrender to the Company (either by actual delivery or attestation to the
ownership) of shares of Common Stock with an aggregate Fair Market Value on the
date of exercise that is equal to or less than the aggregate exercise price and
payment of cash to the extent of any remaining balance of the aggregate exercise
price;



7



--------------------------------------------------------------------------------




(iii)
for Non-Qualified Stock Options, by a net exercise arrangement pursuant to which
the Company will reduce the number of shares of Common Stock issued upon
exercise by the largest whole number of shares of Common Stock with an aggregate
Fair Market Value on the date of exercise that is equal to or less than the
aggregate exercise price and will receive cash from the Participant to the
extent of any remaining balance of the aggregate exercise price; or

(iv)
by delivery of irrevocable instructions to a broker designated by the Committee
to deliver promptly to the Company an amount equal to the aggregate exercise
price for the shares of Common Stock being purchased, along with any applicable
tax withholdings, subject to applicable law (“broker-assisted exercise”).

For the sake of clarity, the Committee shall have the discretionary authority to
grant Stock Options that do not entitle a Participant to use all of the
foregoing methods of exercise, and the Committee shall have the discretionary
authority to limit a Participant to a particular method of exercise.
(g) LIMITATION ON MAXIMUM VALUE. Notwithstanding the foregoing, the Committee
may establish, at the date of grant, terms and conditions regarding any Stock
Option that limit the maximum value that a Participant may realize upon the
exercise of such Stock Option as determined by reference to shares of Common
Stock, based on the Fair Market Value on the date of exercise.
8.     STOCK APPRECIATION RIGHTS
(a)IN GENERAL. The Committee may grant SARs under the Plan. All SARs shall be
subject to the terms and conditions of the Plan and shall contain such
additional terms and conditions, not inconsistent with the express provisions of
the Plan, as the Committee shall determine. SARs may be granted in addition to,
or in tandem with or independent of or other Awards under the Plan.
(b)ELIGIBILITY AND LIMITATIONS. Any Employee or an Outside Director may be
granted SARs. The Committee shall determine, in its discretion, the Employees
and Outside Directors to whom SARs will be granted, the timing of such grants,
and the number of shares of Common Stock subject to each SAR granted; provided
the maximum number of shares of Common Stock in respect of which SARs may be
granted to any individual Employee or Outside Director during any fiscal year
shall be three hundred thousand shares (300,000).
(c)EXERCISE PRICE. The per share exercise price of each SAR granted under the
Plan shall be determined by the Committee prior to or at the time of grant, but
in no event shall the per share exercise price of any SAR be less than 100% of
the Fair Market Value of the Common Stock on the date of the grant of such SAR.
(d)TERM. The term of each SAR shall be fixed by the Committee provided that the
term shall not exceed ten (10) years from the date of grant.
(e)EXERCISABILITY. An SAR shall be exercisable at such time or times and subject
to such terms and conditions as shall be determined by the Committee at the date
of grant; provided, however, that no SAR shall be exercisable during the first
year after the date of grant. No SAR may be exercised unless the holder thereof
is at the time of such exercise an Employee or Outside Director and has been
continuously an Employee or Outside Director since the date such SAR was
granted, except that the Committee may permit the exercise of any SAR for any
period following the Participant’s termination of employment or directorship not
in excess of the original term of the SAR on such terms and conditions as it
shall deem appropriate and specified in the related Award Agreement.
(f)FORM OF SETTLEMENT. An SAR may be settled in the form of shares of Common
Stock or in cash, as may be established by the Committee in its discretion and
specified in the related Award Agreement.
(g)LIMITATION ON MAXIMUM VALUE. Notwithstanding the foregoing, the Committee may
establish, at the date of grant, terms and conditions regarding any SAR that
limit the maximum value that a Participant may realize upon the exercise of such
SAR.


8



--------------------------------------------------------------------------------




9.     RESTRICTED STOCK AND RESTRICTED STOCK UNITS
(a)IN GENERAL. The Committee may grant Restricted Stock and Restricted Stock
Units under the Plan. All grants of Restricted Stock and Restricted Stock Units
shall be subject to the terms and conditions of the Plan and shall contain such
additional terms and conditions, not inconsistent with the express provisions of
the Plan, as the Committee shall determine. Restricted Stock and Restricted
Stock Units may be granted in addition to, or in tandem with or independent of
other Awards under the Plan.
(b)ELIGIBILITY AND LIMITATIONS. Any Employee or an Outside Director may be
granted Restricted Stock and/or Restricted Stock Units under the Plan. The
Committee, in its sole discretion, shall determine whether a Restricted Stock
Grant and/or Restricted Stock Unit Grant shall be made, the Employee or Outside
Director to receive such grant, and the conditions and restrictions imposed on
such grant; provided, the maximum number of shares of Common Stock which may be
issued to any individual Employee as Restricted Stock and via Restricted Stock
Units during any fiscal year shall not exceed seventy-five thousand shares
(75,000), and the maximum value of shares of Common Stock any individual
Employee or Outside Director may receive as Restricted Stock and via Restricted
Stock Units in any fiscal year shall not exceed five million dollars
($5,000,000), determined using the Fair Market Value of the shares of Restricted
Stock and/or the shares of Common Stock underlying the Restricted Stock Units as
of the date of the grant thereof.
(c)RESTRICTIONS FOR RESTRICTED STOCK. Shares of Restricted Stock issued to a
Participant may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of, except by will or the laws of descent and distribution,
for the Restricted Period beginning on the date on which the Award is granted.
The Committee may also impose such other restrictions, limitations and
conditions on the shares or the release of the restrictions thereon as it deems
appropriate. In determining the Restricted Period of an Award, the Committee may
provide that the foregoing restrictions shall lapse with respect to specified
percentages of the awarded shares on specified dates following the grant date of
such Award or all at once. The Restricted Period applicable to Restricted Stock
granted to Employees or Outside Directors shall, in the case of a time-based
restriction, be not less than one (1) year, with no more frequent than ratable
vesting over such period.
(d)RESTRICTIONS FOR RESTRICTED STOCK UNITS. The Restricted Period applicable to
Restricted Stock Units granted to Employees shall, in the case of a time-based
restriction, be not less than one (1) year, with no more frequent than ratable
vesting over such period. The Committee may also impose such other restrictions,
limitations and conditions on the Restricted Stock Units or the release of the
restrictions thereon as it deems appropriate. In determining the Restricted
Period of an Award, the Committee may provide that the foregoing restrictions
shall lapse with respect to specified percentages of the Restricted Stock Units
on specified dates following the grant date of such Award or all at once.
(e)SETTLEMENT. Upon lapse of the Restricted Period and if all conditions have
been satisfied and any applicable Performance Goals attained, the shares of
Restricted Stock shall become freely-transferable and non-forfeitable, and the
shares of Common Stock underlying a Restricted Stock Unit will be made available
to the Participant, subject to satisfaction of applicable withholding tax
requirements; provided, that the Committee may, in its discretion, require (i)
the further deferral of any Restricted Stock or shares of Common Stock
underlying a Restricted Stock Unit beyond the initially specified Restricted
Period subject to the conditions set forth in Section 12, (ii) that the
Restricted Stock be retained by the Company, and (iii) that the Participant
receive a cash payment in lieu of unrestricted shares of Common Stock.
(f)RIGHTS AS A SHAREHOLDER. Except as otherwise provided in an Award Agreement,
a Participant shall have, with respect to shares of Restricted Stock, all of the
rights of a shareholder of the Company, including the right to vote the shares
and receive any cash dividends paid thereon. Stock dividends distributed with
respect to shares of Restricted Stock shall be treated as additional shares
under the Restricted Stock grant and shall be subject to the restrictions and
other terms and conditions set forth therein. A Participant holding a Restricted
Stock Unit shall not have any rights of a shareholder of the Company until such
time as the shares of Common Stock underlying the Restricted Stock Unit grant
are delivered to Participant. The Committee has discretion to determine whether,
to what extent and on what terms and conditions the applicable Participant shall
be entitled to receive dividend equivalents (in the form of cash, Common Stock
or other property) corresponding to the dividends payable on the shares of
Common Stock underlying the Restricted Stock Unit, provided that any dividend
equivalents that are awarded shall not vest and become payable unless the
underlying Restricted Stock Units vest.


9



--------------------------------------------------------------------------------




10.     PERFORMANCE AWARDS
(a)ELIGIBILITY AND TERMS. The Committee may grant, to Employees, Awards under
the Plan, including Stock Options, SARs, Restricted Stock, Restricted Stock
Units and Other Stock-Based Awards, which may be earned in whole or in part upon
the attainment of Performance Goals established by the Committee (“Performance
Awards”). Outside Directors may not receive Performance Awards under the Plan.
Performance Awards may be settled in shares of Common Stock or in cash, as the
Committee may establish in its sole discretion, and shall contain such
additional terms and conditions, not inconsistent with the express provisions of
the Plan, as the Committee or designated Executive Officers shall determine in
accordance with personnel policies developed by the Company. The Committee
shall, in its sole discretion, determine the Employees eligible to receive
Performance Awards. At the time each Performance Award is granted, the Committee
shall establish the Performance Period, the Performance Measure and the
Performance Goals in respect of such Performance Awards. Performance Awards may
be made alone, in addition to, in tandem with, or independent of other Awards
under the Plan.
(b)LIMITATIONS. The maximum number of shares of Common Stock which may be the
subject of Performance Awards made to any individual Employee in respect of any
fiscal year shall not exceed seventy-five thousand shares (75,000). Also, the
maximum value any individual Employee may receive during any fiscal year as
Performance Awards shall not exceed five million dollars ($5,000,000),
determined using the Fair Market Value of such Performance Awards as of the date
of grant.
(c)PERFORMANCE GOALS, PERFORMANCE MEASURES AND PERFORMANCE PERIODS. Each
Performance Award shall provide that, in order for a Participant to receive all
or a portion of the shares of Common Stock subject to such Performance Award,
the Company must achieve certain Performance Goals over a designated Performance
Period having a minimum duration of one year, with attainment of the Performance
Goals determined using specific Performance Measures. The Performance Goals and
Performance Period shall be established by the Committee in its sole discretion.
The Committee shall establish Performance Measures for each Performance Period
for determining the extent to which the Performance Award which will vest based
on the attainment level of the Performance Goals. In establishing Performance
Goals, the Committee may use Performance Measures based on any one, or on any
combination, of the following Company performance factors (or such other
performance factors) as the Committee deems appropriate:
(i)
cumulative net income per diluted share;

(ii)
cumulative net income;

(iii)
return on sales;

(iv)
total shareholder return;

(v)
return on assets;

(vi)
economic value added;

(vii)
cash flow;

(viii)
return on equity;

(ix)
return on capital employed;

(x)
cumulative operating income (which shall equal consolidated sales minus cost of
goods sold and selling, general and administrative expense); and

(xi)
achievement of explicit strategic objectives or milestones.

Performance Goals may include minimum, maximum and target levels of performance,
with the size of Performance Award based on the level attained. Once established
by the Committee and specified in the Award Agreement, and if and to the extent
provided in or required by the Award Agreement, the Performance Goals and the
Performance Measure in respect of any Performance Award shall not be changed.
The Committee may, in its discretion, eliminate, reduce or increase the amount
of any Performance Award that otherwise would be payable to a Participant upon
attainment of the Performance Goal(s).


10



--------------------------------------------------------------------------------




11.     OTHER STOCK-BASED AWARDS
The Committee may grant, to Employees and Outside Directors, Other Stock-Based
Awards that are valued in whole or in part by reference to, or are otherwise
based upon shares of Common Stock, either alone or in addition to other Awards
granted under this Plan. Other Stock-Based Awards may be settled in shares of
Common Stock, cash or any other form of property, as the Committee shall
determine in its sole discretion. Subject to this Plan, the Committee shall have
sole and complete authority to determine the Employees and Outside Directors to
whom and the time or times at which Other Stock-Based Awards shall be made, the
number of shares of Common Stock to be granted pursuant to such Other
Stock-Based Awards and all other terms and conditions of Other Stock-Based
Awards. Other Stock-Based Awards shall be subject to such other terms and
conditions as the Committee shall deem advisable or appropriate, consistent with
this Plan as herein set forth. Unless the Committee determines otherwise to
address specific considerations, Other Stock-Based Awards granted to Employees
or Outside Directors shall have a vesting period of not less than one year.
12.DEFERRALS
The Committee may, whether at the time of grant or at anytime thereafter prior
to payment or settlement of an Award, require a Participant to defer, or permit
(subject to such conditions as the Committee may from time to time establish) a
Participant to elect to defer, receipt of all or any portion of any payment of
cash or shares of Common Stock that would otherwise be due to such Participant
in payment or settlement of any Award under the Plan. If any such deferral is
required by the Committee (or is elected by the Participant with the permission
of the Committee), the Committee shall establish rules and procedures for such
payment deferrals intended to cause the deferral to be either exempt from or in
compliance with the rules and regulations of Section 409A of the Code. In any
event, neither the Committee nor the Board shall have the authority to establish
rules or procedures that would cause an Award that is not intended to be subject
to Section 409A of the Code on the grant date to become subject thereto. The
Committee may provide for the payment or crediting of interest, at such rate or
rates as it shall in its discretion deem appropriate, on such deferred amounts
credited in cash and the payment or crediting of dividend equivalents in respect
of deferred amounts credited in common stock equivalents. Deferred amounts may
be paid in a lump sum or in installments in the manner and to the extent
permitted, and in accordance with rules and procedures established, by the
Committee.
13.NON-TRANSFERABILITY OF AWARDS
Unless the Committee, in its sole discretion, determines otherwise at the time
an Award is granted, Awards may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised during the Participant’s lifetime
only by the Participant or, if permissible under applicable law, by the
Participant’s guardian or legal representative. An Award and all rights
thereunder shall terminate immediately if a Participant attempts to sell,
pledge, assign, hypothecate, transfer or otherwise dispose of an Award or any
rights therein to any person except as permitted herein or pursuant to the terms
of such Award. To the extent the Committee authorizes the transferability of the
Award, (i) in no event shall any transfer be made to any person or persons other
than such Participant’s spouse, children or grandchildren, or a trust for the
exclusive benefit of one or more such persons, which transfer must be made as a
gift and without any consideration; and (ii) provide for the transferability of
a particular grant or Award pursuant to a qualified domestic relations order.
All other transfers and any re-transfer by any permitted transferee are
prohibited and any such purported transfer shall be null and void. Each Award
which becomes the subject of permitted transfer (and the Participant to whom it
was granted by the Company) shall continue to be subject to the same terms and
conditions as were in effect immediately prior to such permitted transfer. The
Participant shall remain responsible to the Company for the payment of all
withholding taxes including but not limited to those incurred as a result of any
grant, vesting or exercise of such Award, as applicable. In no event shall any
permitted transfer of an Award create any right in any party in respect of any
Award, other than the rights of the qualified transferee in respect of such
Award specified in the related Award Agreement.
14.CHANGE IN CONTROL
(a) EFFECT ON AWARDS. In the event of a Change in Control (as defined below) of
the Company, except as otherwise provided in an applicable Award Agreement or as
the Board comprised of a majority of continuing Directors may expressly provide
otherwise, and notwithstanding any other provision of the Plan to the contrary:
(i) all Stock Options then outstanding shall become fully exercisable as of the
date of the Change in Control, whether or not then exercisable; (ii) all
restrictions and conditions in respect of all Restricted Stock and Restricted
Stock Unit Grants then outstanding shall be deemed satisfied as of the date of
the Change in Control; and (iii) all Performance Awards and


11



--------------------------------------------------------------------------------




Awards shall be deemed to have been fully earned, at the maximum amount of the
award opportunity specified in the Award Agreement, as of the date of the Change
in Control. In the event that a payment or delivery of an Award in connection
with a Change in Control would not be a permissible distribution event, within
the meaning of Section 409A(a)(2) of the Code or any regulations or other
guidance issued thereunder, then the payment or delivery shall be made on the
earlier of (i) the date of payment or delivery originally provided for such
Award; or (ii) the date of termination of the Participant’s employment or
service with the Company that meets the requirements of Section 409A of the Code
or six months after such termination in the case of a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code.
(b) CHANGE IN CONTROL DEFINED. For purposes of this Section 14 of the Plan,
Change in Control means a transaction of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Exchange Act, or any successor provision thereto, whether or not the
Company is then subject to such reporting requirement; provided that, without
limitation, such a Change in Control shall be deemed to have occurred if: (i)
any Person or Group is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing 20% or more of the combined voting
power of the Company’s then outstanding securities (other than the Company or
any employee benefit plan of the Company; and, for purposes of the Plan, no
Change in Control shall be deemed to have occurred as a result of the Beneficial
Ownership or changes therein, of the Company’s securities by either of the
foregoing); (ii) there shall be consummated (A) any consolidation or merger of
the Company in which the Company is not the surviving or continuing corporation
or pursuant to which shares of common stock would be converted into or exchanged
for cash, securities or other property, other than a merger of the Company in
which the holders of common stock immediately prior to the merger have, directly
or indirectly, at least a 65% ownership interest in the outstanding common stock
of the surviving corporation immediately after the merger, or (B) any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Company other
than any such transaction with entities in which the holders of the Company
common stock, directly or indirectly, have at least a 65% ownership interest;
(iii) the stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or (iv) as the result of, or in
connection with, any cash tender offer, exchange offer, merger or other business
combination, sale of assets, proxy or consent solicitation (other than by the
Board), contested election or substantial stock accumulation ("Control
Transaction"), the members of the Board immediately prior to the first public
announcement relating to such Control Transaction shall thereafter cease to
constitute a majority of the Board.
15.AMENDMENT AND TERMINATION
The Board may at any time terminate the Plan, except with respect to Awards then
outstanding. The Board may amend the Plan at any time and from time to time in
such respects as the Board may deem necessary or appropriate without approval of
the shareholders, unless such approval is necessary in order to comply with
applicable laws, including the Exchange Act, NASDAQ or stock exchange rules on
which prices for the Common Stock are quoted at any given time, the Code and the
analogous applicable laws of any other country or jurisdiction where Awards are
granted under the Plan. In no event may the Board amend the Plan without the
approval of the shareholders to: (i) increase the Aggregate Share Limit; (ii)
increase any limitation set forth in the Plan on the number of shares of Common
Stock which may be issued, or the aggregate value of Awards which may be made,
issued, or received, in respect of any type of grant to all Participants during
the term of the Plan or to any individual Participant during any specified
period; or (iii) reduce the minimum exercise price for Stock Options.
16.MISCELLANEOUS
(a) WITHHOLDING TAXES. All Awards granted under the Plan will be made subject to
any applicable withholding for taxes of any kind. The Company or the Subsidiary
that employs a Participant shall have the right to deduct from any amount
payable under the Plan, including delivery of shares of Common Stock to be made
under the Plan, all federal, state, city, local or foreign taxes of any kind
required by law to be withheld with respect to such payment (including social
insurance contributions) and to take such other actions as may be necessary in
the opinion of the Company to satisfy all obligations for the payment of such
taxes. If shares of Common Stock are used to satisfy withholding taxes, such
shares shall be valued, unless otherwise provided for in an Award Agreement,
based on the Fair Market Value of the shares of Common Stock on the date when
the withholding for taxes is determined. The Company or the Subsidiary that
employs a Participant shall have the right to require a Participant to pay cash
to satisfy withholding taxes as a condition to the payment or settlement of any
amount (whether in cash or shares of Common Stock) under the Plan.


12



--------------------------------------------------------------------------------




(b)NO RIGHT TO EMPLOYMENT. Neither the adoption of the Plan nor the grant of any
Award shall confer upon any Employee any right to continued employment with the
Company or any Subsidiary, nor shall it interfere in any way with the right of
the Company or any Subsidiary to terminate the employment of any Employee at any
time, with or without Cause.
(c)UNFUNDED PLAN. The Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Any liability of the Company to any person with respect to any
Award under the Plan shall be based solely upon any contractual obligations that
may be effected pursuant to the Plan. No such obligation of the Company shall be
deemed to be secured by any pledge of, or other encumbrance on, any property of
the Company.
(d)PAYMENTS TO TRUST. The Committee is authorized to cause to be established a
trust agreement or several trust agreements where under the Committee may make
payments of amounts due or to become due to Participants in the Plan.
(e)OTHER COMPANY BENEFIT AND COMPENSATION PROGRAMS. Payments and other benefits
received by a Participant under an Award made pursuant to the Plan shall not be
deemed a part of a Participant’s regular, recurring compensation for purposes of
any termination indemnity or severance pay law of any country and shall not be
included in, nor have any effect on, the determination of benefits under any
pension or other employee benefit plan or similar arrangement provided by the
Company or any Subsidiary, unless (i) expressly so provided by such other plan
or arrangement or (ii) the Committee expressly determines that an Award or a
portion thereof should be included as recurring compensation. Nothing contained
in the Plan shall prohibit the Company or any Subsidiary from establishing other
special awards, incentive compensation plans, compensation programs and other
similar arrangements providing for the payment of performance, incentive or
other compensation to Employees. Payments and benefits provided to any Employee
under any other plan, including, without limitation, any stock option, stock
award, restricted stock, deferred compensation, savings, retirement or other
benefit plan or arrangement, shall be governed solely by the terms of such other
plan.
(f)REQUIREMENTS OF LAW. The granting of Awards and the issuance of shares of
Common Stock or cash payouts under this Plan will be subject to all applicable
laws, rules, and regulations, and to such approvals by governmental agencies or
national securities exchanges as may be required.
(g)SECURITIES LAW COMPLIANCE. As to any Participant who is, on the relevant
date, an Executive Officer, Director or ten percent (10%) Beneficial Owner of
any class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, all as defined under Section 16 of the Exchange
Act, transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 under the Exchange Act or any successor rule. To the
extent any provision of this Plan or action by the Committee fails to so comply,
it will be deemed null and void, to the extent permitted by law and deemed
advisable by the Committee.
No Stock Option granted pursuant to this Plan shall be exercisable in whole or
in part, and no shares of Common Stock shall be issued pursuant to an Award, if
such exercise or issuance would, in the opinion of counsel for the Company,
violate the Securities Act of 1933 (or other federal or state statutes having
similar requirements), as in effect at that time. Each Award shall be subject to
the further requirement that, if at any time the Board shall determine in its
discretion that the listing or qualification of the shares of Common Stock
subject to such Award under any securities exchange requirements or under any
applicable law, or the consent or approval of any governmental regulatory body,
is necessary or desirable as a condition of, or in connection with, the issue of
shares of Common Stock thereunder, such Award may not be exercised and no shares
of Common Stock may be issued in whole or in part unless such listing,
qualification, consent or approval shall have been effected or obtained to the
satisfaction of the Board in its sole discretion.  
(h)CODE SECTION 409A COMPLIANCE. To the maximum extent possible, it is intended
that the Plan and all Awards hereunder are, and shall be, exempt from or
otherwise comply with the requirements of Section 409A of the Code, the
regulations thereunder promulgated by the United States Department of Treasury
(the “Treasury Regulations”) and other guidance issued thereunder, and that the
Plan and all Award Agreements shall be interpreted and applied by the Committee
in a manner consistent with this intent in order to avoid the imposition of any
additional tax withholding obligations under Section 409A of the Code. In the
event that any (i) provision of the Plan or an Award Agreement, (ii) Award,
payment or transaction or (iii) other action or arrangement contemplated by the
provisions of the Plan is determined by the Committee to not comply with the
applicable requirements of Section 409A of the Code,


13



--------------------------------------------------------------------------------




the Treasury Regulations and other guidance issued thereunder, the Committee
shall have the authority to take such actions and to make such changes to the
Plan or an Award Agreement as the Committee deems necessary to comply with such
requirements. No payment that constitutes deferred compensation under Section
409A of the Code that would otherwise be made under the Plan or an Award
Agreement by reference to a termination of employment will be made or provided
unless and until such termination is also a “separation from service,” as
determined in accordance with Section 409A of the Code. Notwithstanding the
foregoing or anything elsewhere in the Plan or an Award Agreement to the
contrary, if a Participant is a “specified employee” as defined in Section 409A
of the Code at the time of termination of service with respect to an Award, then
solely to the extent necessary to avoid the imposition of any additional tax
obligations under Section 409A of the Code, the commencement of any payments or
benefits under the Award shall be deferred until the date that is one (1) day
after six (6) months following the Participant’s termination of employment (or,
if earlier, the date of death of the specified employee) and shall instead be
paid (in a manner set forth in the Award Agreement) on the payment date that
immediately follows the end of such six-month period (or death) or as soon as
administratively practicable within thirty (30) days thereafter, but in no event
later than the end of the applicable taxable year. In no event whatsoever shall
the Company be liable for any additional taxes, interest or penalties that may
be imposed on a Participant by Section 409A of the Code or any damages for
failing to comply with Section 409A of the Code.
(i)SEVERABILITY. In the event any provision of the Plan shall be held to be
invalid or unenforceable for any reason, such invalidity or unenforceability
shall not affect the remaining provisions of the Plan.
(j)TRANSITION—The Plan replaces and supersedes the Prior Plan, which shall
automatically terminate when the Plan becomes effective; provided, that such
termination shall not affect any grants or awards then outstanding under the
Prior Plan
(k)GOVERNING LAW. The Plan shall be governed by and construed in accordance with
the laws of the State of Florida.


* * * * *


14

